DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1 and 3-17 in the reply filed on 17 November 2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes a search and examination of all claims would not place undue burden.  This is not found persuasive because, as outlined in the Office Action mailed 17 September 2021, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification, 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	
Applicant has cited MPEP § 803 where the examiner may have support for the serious burden requirement in an “appropriate explanation of separate classification, or separate status in the art, or a different field of search.”  One or more of these reasons must apply, and in the list of reasons provided in the Office Action mailed 17 September 2021, the examiner states that one or more of these and/or other reasons apply.  The examiner provided support for the separate classification requirement at the end of each grouping (e.g., “I. Claims 1 and 3-17…classified in .
The requirement is still deemed proper and is therefore made FINAL.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 November 2021.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 lacks a verb.  The examiner suggests amending claim 10 to recite “wherein the gold concentration is no greater than 5 atomic percent” in line 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5-6, 9, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "the form" in line 2.  There is insufficient antecedent basis for this limitation in the claim because a form has not been introduced previously.  The examiner suggests amending this limitation to recite “a form”.
Claim 6 recites the limitation "the layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim because a layer has not been introduced previously.  The examiner suggests changing the dependency of claim 6 to depend on claim 5, which introduces a layer.
Claim 9 recites the limitation "the third metal" in line 2.  There is insufficient antecedent basis for this limitation in the claim because a third metal has not been introduced previously.  The examiner suggests changing the dependency of claim 9 to depend on claim 8, which introduces a third metal.
Claim 12 recites the limitation “an additional layer” in line 2.  This limitation is unclear because a layer has not been introduced previously and so it is unclear how this additional layer is additional.  For example, the limitation may refer to a layer on a substrate made of the nickel-gold alloy, or alternatively the nickel-gold alloy may be a layer on a substrate and this additional layer is a second layer under or atop the nickel-gold alloy layer.  In the interest of advancing prosecution, the disputed term will be regarded as the latter (i.e. the article has a layer comprising the nickel-gold alloy and an additional layer comprising a metal and/or metal alloy) to be consistent with the description on p. 5 of the instant specification.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7, 10, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maekawa et al. (US PGPub. No. 2015/0098858, previously cited).
	Claim 1: Maekawa teaches a solid gold-nickel alloy nanoparticle (i.e. the gold-nickel alloy corresponds to the claimed nickel-gold alloy and the nanoparticle corresponds to an article) (paragraph 0001).  Specific examples 4 and 6 in Table 3 contain gold at a mole ratio (i.e. atomic percent) as measured by STEM-EDS of 2.7 and 7.7, respectively, which lies inside the claimed range 
Claim 3: Maekawa teaches that the alloy nanoparticle is mainly a substitutional solid solution of gold and nickel, in which metal elements at the lattice point in the space lattice are substituted by other elements (paragraph 0025).  Since the alloy has lattice points, it is considered to be crystalline. Maekawa also teaches that the gold-nickel alloy is homogeneous and has finely mixed gold and nickel in the level of nanometers (i.e. the grain size is in the level of nanometers) (paragraph 0078).  Since the alloy is crystalline and has a grain size in the level of nanometers, the grain size is considered to be nanocrystalline (consistent with Applicant’s definition for a nanocrystalline structure on p. 3 of the instant specification).
Claim 4: Maekawa teaches a specific example 4 in Table 3 that has a particle diameter of 70-90 nm.   If the particle had just a single grain, the grain size would be substantially identical to the particle size (i.e. a grain size of about 70-90 nm), while multiple grains in the particle would result in even smaller grain size, and these sizes lie inside the claimed range and therefore anticipate the range.  See MPEP § 2131.03.
Claim 7: Maekawa teaches a solid alloy nanoparticle (paragraph 0001), which is considered to be in monolithic form (consistent with Applicant’s definition for a monolithic material on p. 4 of the instant specification).
Claim 10: Maekawa teaches specific example 4 in Table 3 as having gold at a mole ratio (i.e. atomic percent) as measured by STEM-EDS of 2.7, which lies inside the claimed range and therefore anticipates the range.  See MPEP § 2131.03.
Claim 13: Being a nanoparticle (paragraph 0001), the thickness is considered to be substantially identical to the particle diameter.  Specific examples 4 and 6 in Table 3 have a particle 
Claim 15: Maekawa teaches that the gold-nickel alloy is homogeneous and has finely mixed gold and nickel in the level of nanometers which provides performance as a high-reliable electric contact material of electronic parts such as a connector, etc. (i.e. the article is an electrical connector) (paragraph 0078).
Claim 16: Maekawa teaches specific examples in Table 3 as having a composition mole ratio (i.e. atomic percent) as measured by STEM-EDS of 2.7 gold with 97.3 nickel (example 4) and 7.7 gold with 92.3 nickel (example 6).  Since the sum of gold and nickel in both of these compositions sum to 100, the alloy is considered to have only gold and nickel present (i.e. the alloy is a binary alloy).
Claim 17: Maekawa teaches that the finely mixed state of gold and nickel in a nanometer level includes a solid solution (paragraph 0078).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (US PGPub. No. 2015/0098858, previously cited) as applied to claim 1 above.
Claims 5-6: The teachings of Maekawa regarding claim 1 are outlined above.  Maekawa teaches a gold-nickel alloy (i.e. a nickel-gold alloy) with specific examples where the mole ratio (i.e. atomic percent) of gold as measured by STEM-EDS is 2.7 and 7.7 (Examples 4 and 6 in Table 3).  Maekawa does not explicitly teach the claimed form of a layer; however, Maekawa teaches where the gold-nickel alloy is suitable as electrical contact material of electronic parts such as a connector, small relay, and a printed wire board while also having abrasion resistance (paragraph 0078).  This description of the alloy as electrical contact material of a printed wire board (i.e. the alloy is printed on the substrate of a wire board) renders the use of the nickel-gold alloy in the form of a layer as obvious to one of ordinary skill. 
While not reciting a singular example of the instantly claimed nickel-gold alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the alloy in the form of a layer based on the disclosure of Maekawa, and one would have had a reasonable expectation of success.
Claims 8-9: Maekawa teaches that the gold-nickel alloy nanoparticle may contain intentionally or unintentionally an element other than gold or nickel, such as chromium, etc. (i.e. the alloy may contain a third metal wherein the third metal is chromium) (paragraph 0091).
Claim 11: Maekawa teaches that the gold-nickel alloy nanoparticle is mainly a substitutional solid solution in which a metal elements at the lattice point in the space lattice are substituted by .

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (US PGPub. No. 2015/0098858, previously cited) as applied to claim 1 above, and further in view of Baskin et al. (US PGPub. No. 2012/0328904).
Claim 12: The teachings of Maekawa regarding claim 1 are outlined above.  Maekawa teaches a solid gold-nickel alloy nanoparticle (paragraph 0001) suitable as electrical contact material of electronic parts such as a connector, small relay, and a printed wire board (paragraph 0078) (i.e. a printed wire board is being interpreted as an article that includes the alloy).  However, Maekawa does not teach where the article includes an additional layer of metal or metal alloy.
In a related field of endeavor, Baskin teaches an article, such as printed circuit boards, that includes coatings (paragraph 0002) where the coating may be metal alloy coatings based on two or more transition metals including Ni or others (paragraph 0004).  Baskin teaches where the article, including a printed circuit board, may include a base material (i.e. a substrate) with a conductive coating thereon (paragraphs 0009 and 0014), wherein the coating may include a first layer of an alloy and a second layer of a precious metal (i.e. the article comprises an additional layer of a metal; the examples listed by Baskin in paragraph 0014 state “and/or”, which is considered to teach where the precious metal may be a precious metal alloy) (paragraph 0014), and wherein the first layer and/or second layer may have a nanocrystalline structure (paragraph 0029).  

Claim 14: Baskin teaches that the first layer (i.e. the nickel-gold layer as outlined above) may have any thickness suitable for a particular application, such as greater than about 4 microinches, greater than 10 microinches, or greater than 25 microinches (i.e. greater than 0.1 µm, 0.25 µm, or 2.5 µm, respectively) (paragraph 0021).  Due to the teaching of “greater than”, these ranges overlap the claimed range and the courts have held that where the claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  It is additionally noted that the limitations of claim 14 pertain to the thickness (i.e. size) of the first layer, and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chou et al. (US Pat. No. 8,574,722) teaches an electrical conductor such as conductive traces on a printed circuit board having a metal substrate that has a seal plating layer, nickel plating layer, and gold plating layer, and wherein the nickel plating layer may be a nickel alloy and the gold plating layer may be a gold alloy such as Ni-Au.
Maekawa et al. (US PGPub. No. 2014/0308158) teaches metal alloys including gold-nickel alloy with controlled ratio of gold to nickel (the disclosure is similar to US PGPub. No. 2015/0098858, previously cited, but includes other alloys as well).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784